Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed 12/10/2020.
This action is made Final.

	Claims 1 – 20 are pending in the case. Claims 1, 8 and 15 are independent claims. Claims 1-3, 5-10, 12-17, 19 and 20 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 (2) and 10/27/2020 (2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 


Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Regarding amended claim 1, Applicant remarks that Lee fails to disclose various limitations of the claim. The Examiner disagrees. More specifically, Applicant remarks that the limitation “identifying, from the electronic document, one or more electronic mark-ups that represent content suggestions proposed by the first user” is different from what is disclosed by Lee (Page 12). Applicant’s arguments have been fully considered and are not persuasive. Lee states “changes are made to the document according to the change information…each user’s changes can be incorporated into the document displayed on the other user’s devices. If track changes is turned on, each users’ changes will be displayed as provisional changes…until the provisional changes are accepted into the document”. Examiner maintains that said limitations are disclosed by Lee.
Applicant further remarks that the limitation “receiving an electronic document that contains original content from an original electronic document for review and electronic mark-ups provided by a first user” is different from what is disclosed by Lee (page 12). Applicant’s arguments have been fully considered and are not persuasive. Lee states “changes are made to the document according to the change information…each user’s changes can be incorporated into the document displayed on the other user’s devices. If track changes is turned on, each users’ changes will be displayed as provisional changes…until the provisional changes are accepted into the document”.
Dependent claims 2, 3, 5, 7-10, 12, 14-17 and 19 remain rejected at least for being dependent upon a rejected claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, 14-16 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (USPUB 20160196247 A1).

Claim 1:
Lee discloses an apparatus comprising: one or more processors; and one or more memories storing instructions (Fig 13 and 0076-90) which, when processed by the one or more processors, cause: receiving an electronic document that contains original content from an original electronic document for review and electronic mark-ups provided by a first user (Fig 9, 0056-64: a document is displayed on a first device, as well as any user changes from other users being presented as markup to the original content. The edited document may then be requested by a user and displayed for the requesting user including original content and provisional changes made by the other users); identifying, from the electronic document, one or more electronic mark-ups that represent content suggestions proposed by the first user (Fig 9 and 0056-64: user changes can be incorporated into the document and displayed as provisional changes); for each electronic mark-up of the one or more electronic mark-ups that represent content suggestions proposed by the first user: identifying a document portion of the original electronic document that corresponds to the electronic mark-up (Fig 9, 0056-64: “changes are made to the document according to the change information…each user’s changes can be incorporated into the document displayed on the other user’s devices. If track changes is turned on, each users’ changes will be displayed as provisional changes…until the provisional changes are accepted into the document…”a user device can request a document from the server…document information is received…document information can include content and formatting information for the document…document permissions information can indicate whether the requesting user has permission to accept or reject provisional changes to the document”); generating an annotation comprising the electronic mark-up and a first user ID for the first user and associating the annotation to the document portion of the original electronic document (Fig 9 and 0056-64: a user can select to highlight their own changes, other user’s changes, or all changes which then results in a highlighted presentation of the respective changes made in the document); and displaying, in electronic form within a display window, the original content from the original electronic document with one or more annotations generated from the one or more electronic mark-ups (Fig 9 and 0056-64: a document is presented including provisional changes displayed as track changes, with provisional changes presented as highlighted changes color coded based on the user who has made the changes to the document).

Claim 2:
Lee discloses identifying, from the electronic document, the one or more electronic mark-ups that represent the content suggestions proposed by the first user, comprises: identifying the original content within the electronic document; and identifying the one or more electronic mark-ups within the electronic document by identifying content that is separate from the original content identified in the electronic document (Fig 9 and 0056-64: provisional changes are presented along with the original document content, the provisional changes being displayed with highlighting differentiating it from the original document content).


Claims 7 and 14:
Lee discloses receiving a second electronic document that contains the original content and second electronic mark-ups provided by a second user (Fig 9 and 0056-64: a document is displayed on a first device, as well as any user changes from other users being presented as markup to the original content); identifying, from the second electronic document, one or more second electronic mark-ups that represent content suggestions proposed by the second user (Fig 9 and 0056-64: user changes can be incorporated into the document and displayed as provisional changes); for each second electronic mark-up of the one or more second electronic mark-ups that represent content suggestions proposed by the second user: identifying a second document portion of the original content that corresponds to the second electronic mark-up (Fig 9 and 0056-64: a document is displayed on a first device, as well as any user changes from other users being presented as markup to the original content. The edited document may then be requested by a user and displayed for the requesting user including original content and provisional changes made by the other users); generating a second annotation for the second electronic mark-up comprising the second electronic mark-up and a second user ID for the second user and associating the second annotation to the second document portion identified (Fig 9 and 0056-64: a user can select to highlight their own changes, other user’s changes, or all changes which then results in a highlighted presentation of the respective changes made in).

Claim 8:
Lee discloses One or more non-transitory computer-readable media storing instructions (Claim 15) which, when processed by one or more processors, cause: receiving an electronic document that contains original content from an original electronic document for review and electronic mark-ups provided by a first user (Fig 9 and 0056-61: a document is displayed on a first device, as well as any user changes from other users being presented as markup to the original content); identifying, from the electronic document, one or more electronic mark-ups that represent content suggestions proposed by the first user (Fig 9 and 0056-61: user changes can be incorporated into the document and displayed as provisional changes); for each electronic mark-up of the one or more electronic mark-ups that represent content suggestions proposed by the first user: identifying a document portion of the original content that corresponds to the electronic mark-up (Fig 9 and 0056-64: the change information can include the location of text that has been modified within the document); generating an annotation comprising the electronic mark-up and a first user ID for the first user and associating the annotation to the document portion of the original electronic document (Fig 9 and 0056-64: a user can select to highlight their own changes, other user’s changes, or all changes which then results in a highlighted presentation of the respective changes made in); and displaying, in electronic form within a display window, the original content from the original electronic document with one or more annotations generated from the one or more electronic mark-ups (Fig 9 and 0056-64: a document is presented including provisional changes displayed as track changes, with provisional changes presented as highlighted changes color coded based on the user who has made the changes to the document).

Claim 9:
Lee discloses identifying, from the electronic document, the one or more electronic mark-ups that represent the content suggestions proposed by the first user, comprises: identifying the original content within the electronic document; and identifying the one or more electronic mark-ups within the electronic document by identifying content that is separate from the original content identified in the electronic document (Fig 9 and 0056-64: provisional changes are presented along with the original document content, the provisional changes being displayed with highlighting differentiating it from the original document content).

Claim 15:
Lee discloses a computer implemented method (claim 1) comprising: receiving an electronic document that contains original content from an original electronic document for review and electronic mark-ups provided by a first user (Fig 9 and 0056-61: a document is displayed on a first device, as well as any user changes from other users being presented as markup to the original content); identifying, from the electronic document, one or more electronic mark-ups that represent content suggestions proposed by the first user (Fig 9 and 0056-64: user changes can be incorporated into the document and displayed as provisional changes); for each electronic mark-up of the one or more electronic mark-ups that represent content suggestions proposed by the first user: identifying a document portion of the original electronic document that corresponds to the electronic mark-up (Fig 9, 0056-64: “changes are made to the document according to the change information…each user’s changes can be incorporated into the document displayed on the other user’s devices. If track changes is turned on, each users’ changes will be displayed as provisional changes…until the provisional changes are accepted into the document…”a user device can request a document from the server…document information is received…document information can include content and formatting information for the document…document permissions information can indicate whether the requesting user has permission to accept or reject provisional changes to the document”); generating an annotation comprising the electronic mark-up and a first user ID for the first user and associating the annotation to the document portion of the original electronic document (Fig 9 and 0056-64: a user can select to highlight their own changes, other user’s changes, or all changes which then results in a highlighted presentation of the respective changes made in the document); and displaying, in electronic form within a display window, the original content from the original electronic document with one or more annotations generated from the one or more electronic mark-ups (Fig 9 and 0056-64: a document is presented including provisional changes displayed as track changes, with provisional changes presented as highlighted changes color coded based on the user who has made the changes to the document).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 remains rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Arakawa (USPUB 20180246569 A1 from IDS filed 8/5/2020).

Claims 3, 10 and 17:
Lee discloses every feature of claims 2 and 9.
Lee, by itself, does not seem to completely teach using a machine-learning model, for each of the one or more electronic mark-ups that represent content suggestions proposed by the first user, determining electronic mark-up meanings by analyzing combinations of text characters within each of the one or more electronic mark-ups; and using the machine-learning model, determining a content suggestion type for each of the one or more electronic mark-ups, wherein the content suggestion type is one of a comment or a suggested edit.
The Examiner maintains that these features were previously well-known as taught by Arakawa.
Arakawa teaches using a machine-learning model, for each of the one or more electronic mark-ups that represent content suggestions proposed by the first user, determining electronic mark-up meanings by analyzing combinations of text characters within each of the one or more electronic mark-ups; and using the machine-learning model, determining a content suggestion type for each of the one or more electronic mark-ups, wherein the content suggestion type is one of a comment or a suggested edit (0066).
Lee and Arakawa are analogous art because they are from the same problem-solving area, providing suggestions to the content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Arakawa before him or her, to combine the teachings of Lee and Arakawa. The rationale for doing so would have been to obtain the benefit of ensuring user’s intended input is recognized.
Therefore, it would have been obvious to combine Lee and Arakawa to obtain the invention as specified in the instant claim(s).

Claims 5, 12 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of King (USPUB 20100278453 A1).

Claims 5, 12 and 19:
Lee discloses every feature of claims 1 and 8.
Lee, by itself, does not seem to completely teach determining that the electronic mark-up contains an electronic link to an object, wherein the object is one or more of a file or a webpage; and generating the annotation comprising the electronic mark- up, the first user ID for the first user, and the electronic link the object.
The Examiner maintains that these features were previously well-known as taught by King.
King teaches determining that the electronic mark-up contains an electronic link to an object, wherein the object is one or more of a file or a webpage; and generating the annotation comprising the electronic mark- up, the first user ID for the first user, and the electronic link the object (0026, 0180-185, 0630).
Lee and King are analogous art because they are from the same problem-solving area, providing suggestions to the content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and King before him or her, to combine the teachings of Lee and King. The rationale for doing so would have been to obtain the benefit of adding a variety of types of suggestions to a document being viewed.
Therefore, it would have been obvious to combine Lee and King to obtain the invention as specified in the instant claim(s).


Allowable Subject Matter
Claims 4, 6, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4, 11 and 18 are directed towards an apparatus, non-transitory computer readable media and method for determining that the annotation for the electronic mark-up corresponds to a suggested edit to the document portion; calculating a confidence score for the suggested edit, wherein the confidence score represents a level of confidence that the electronic mark-up corresponds to the suggested edit to the document portion; determining that the confidence score for the suggested edit is above a confidence score threshold for automatically editing the document portion; and automatically editing the document portion to reflect changes proposed in the suggested edit. Arakawa teaches determining that the annotation for the electronic mark-up corresponds to a suggested edit to the document portion. Vagell (USPUB 20140149857) teaches automatically accepting suggested edits to a shared document if the suggested edit fulfills required conditions (0035-36). However the combination of references fail to determining that the annotation for the electronic mark-up corresponds to a suggested edit to the document portion; calculating a confidence score for the suggested edit, wherein the confidence score represents a level of confidence that the electronic mark-up corresponds to the suggested edit to the document portion; determining that the confidence score for the suggested edit is above a confidence score threshold for automatically editing the document portion; and automatically editing the document portion to reflect changes proposed in the suggested edit. 
Claims 6, 13 and 20 are directed towards an apparatus, computer readable media and method for identifying the document portion of the original content that corresponds to the electronic mark-up, comprises: using a first machine-learning model, identifying document portions within the original content based upon a determined document type associated with the 68original content and combinations of words within the original content, wherein the first machine-learning model has been trained using a plurality of documents of different document types; and using a second machine-learning model, correlating the document portion of the document portions to the electronic mark-up based upon a relative position of the electronic mark-up and a text transcription of the electronic mark-up, wherein the second machine-learning model has been trained using a plurality of document portions from a plurality of electronic documents and corresponding content suggestions for the plurality of document portions from the plurality of electronic documents. No combination of the cited references teach the combination of features recited in these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177